Citation Nr: 0333968	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for chronic obstructive pulmonary disease (COPD), 
currently evaluated as 30 percent disabling, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The appellant had active service from November 1944 to July 
1946 and November 1946 to September 1956.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Des Moines, Iowa, Regional Office (RO).  


REMAND

The RO has rated the veteran's service connected COPD under 
Diagnostic Code 6604 which provides for the evaluation of 
COPD.  He underwent VA examinations in August and November 
2001 that included pulmonary function tests.  The pulmonary 
function tests did not include maximum oxygen consumption.  
In a February 2002 Report of Contact, the RO reported that 
the equipment needed to perform this test was not available 
or maintained at the VA medical centers in Des Moines or Iowa 
City, Iowa.  

Under Diagnostic Code 6604 in order to warrant a higher 
rating for the COPD (60 percent) pulmonary function tests 
must show a FEV-1 of 40 to 55 percent of predicted, or, FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97 
(2003).  By regulation all four of these tests are required 
in order to properly evaluate the veteran.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed including the notice 
obligations outlined in the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the appropriate 
VA medical facility to schedule the 
veteran for an examination by a pulmonary 
specialist to determine the nature and 
extent of his COPD.  All tests deemed 
necessary should be performed.  Pulmonary 
function tests must be conducted, 
including maximum oxygen consumption, in 
order to comply with the 38 C.F.R. 
§ 4.97.  Request the VA medical facility 
to consider other options in complying 
with this request to include a fee basis 
examination.  The claims file must be 
made available to the examiner.

3.  Thereafter the case should be 
adjudicated by the RO.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences including the 
possible denial of his claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




